Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: the proposed amendments raise the issue of new matter and arguments do not raise new issues not previously addressed.

112(b) rejection: 
The Applicant’s amendments raise the issue of new matter. Furthermore, the amendments do not provide structure to the nonce terms. The Applicant amends the nonce terms to read “assigning module are implemented as one or more processors”, “mapping unit are implemented as one or more processors”. Firstly, these amendments raise new matter issues under 112(a) because the specification as filed discloses “the assigning module are implemented using one or more processors” (p. 5, lines 25-26) and “the mapping unit are implemented using one or more processors” (p. 7, lines 4-5). The specification does not disclose the module or the unit as a processor but instead discloses either term implemented by the processor. The disclosure is interpreted as software under BRI. As such, the amendments do raise new issues and are not entered.

101 rejection: 
The Applicant reiterates the 101 arguments from the previous answer that were addressed in the last rejection. The Examiner will not reiterate the prong one (of Step 2A) analysis of the previous rejection which clearly demonstrates the abstract idea, associated grouping, and recitation of associated claim limitations (see previous rejection). 

Furthermore, the Applicant states that combination of elements amounts to significantly more than the abstract idea b/c the similarity between example 21 and the claimed limitations Only claim 2 in the example 21 include eligible subject matter because of the combination of the limitations. And features in example 21 that amount significantly more include “transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online”. Unlike combination of transmission of the stock viewer application associated GUI, and alerting features of example 21, Applicant’s limitations are directed to the abstract idea of disposable card based payment processing with additional elements that amount to mere use of a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, as stated in the previous rejection. 
As such, the arguments raise no new issues.
103 rejection: 

Later the Applicant states that claimed limitations avoid multiple authorization cycles. So, does Borovsky at least in col. 10, lines 11-27 where the user links a payment number to the disposable card after authenticating.
The Applicant further argues that Borovsky does not teach assigning unique card numbers to the disposable card. The Examiner disagrees, Borovsky clearly teaches linking credit card numbers to the disposable card in col. 10, lines 11-27, credit card numbers are unique.
The Applicant further argues that Borovsky does not teach the mapping unit. The Examiner disagrees. Firstly, the Applicant does not list the claimed limitation associated with the mapping unit in the arguments. The claimed limitation associated with the mapping unit discusses replacing disposable card number with selected electronic card number of the user which is exactly what Borovsky discloses in the mapped recitation within the previous rejection.
The Applicant next disagrees with the secondary reference Spodak stating that Spodak requires direct communication channel with mobile device and the claimed limitations support server side based communications. Firstly, the Examiner fails the see these argued features as claimed. Even assuming the server side features are claimed as the Applicant stated, Borovsky teaches server side selection of the card (see 

Next, the Applicant disagrees with the secondary reference O’Connell, stating that it doesn’t teach crawler and extractor unit and associated feature of user number look up based on account number. O’Connell specifically states “If the account number provided to the PCA system is matched with the registered mobile phone number of the subscriber stored in the validation record” in par. [0076] which clearly discloses phone number lookup feature based on account number through a verification process.
The Applicant further disputes with the 103 rejection of the dependent claims. The Examiner disagrees, the previous rejection clearly recites the limitations of the dependent claims and the citations of the pertinent art that teaches them.
As such, the Applicant’s arguments do not raise new issues.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692